                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



DRAGOMIR TASKOV,                             )
                                             )
               Petitioner,                   )
                                             )
       v.                                    )       Civil Action No. 17-2625 (BAH)
                                             )       Chief Judge Beryl A. Howell
                                             )
U.S. ATTORNEY GENERAL et al.,                )
                                             )
               Respondents.                  )


                                   MEMORANDUM OPINION

       The petitioner, appearing pro se, filed this action, under 8 U.S.C. § 1252(e)(3), seeking

judicial review of “the validity of the expedited removal system” and “implementing

regulations” with regard to his removal proceedings under the Immigration and Nationality Act,

8 U.S.C. §§ 1101 et seq. Pet. at 1-2, ECF No. 1. Following denial of the respondents’ Motion to

Dismiss or Transfer, ECF No. 12, based on improper venue, see Order (June 13, 2018), ECF No.

17, the respondents have now filed a Motion for Judgment on the Pleadings, ECF No. 20, to

which the petitioner has filed no timely opposition, see Order (July 19, 2018), ECF No. 21

(advising petitioner to respond by August 24, 2018 and cautioning that the respondents’

unopposed arguments may be treated as conceded). For the reasons explained below, the

motion is granted.

       The respondents argue, among other things, that this action is moot in light of the

petitioner’s removal from the United States. See Resp’ts’ Mem. at 2, 10-11; Pet’r’s Change of

Address Not., ECF No. 12-2 (confirming the petitioner’s deportation to Vancouver, Canada, on

February 7, 2018). As noted, the petitioner has neither responded to the instant motion by the

                                                 1
court-imposed deadline of August 24, 2018, nor requested additional time to respond.

Therefore, the Court finds that the petitioner has conceded the respondents’ arguments. See

Cohen v. Bd. of Trs. of the Univ. of D.C., 819 F.3d 476, 483-84 (D.C. Cir. 2016) (finding no abuse

of discretion in dismissing complaint after plaintiff failed to file timely opposition to motion to

dismiss, although finding that dismissal with prejudice was abuse of discretion because plaintiff

attempted to remedy error by filing late response and filing amended complaint); Fox v. Am.

Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004) (finding no abuse of discretion in dismissing

amended complaint after plaintiff failed to respond to motion to dismiss); D.D.C. Local Civ. R.

7(b) (noting that if memorandum of points and authorities in opposition to motion “is not filed

within the prescribed time, the Court may treat the motion as conceded”).

       Moreover, the Court agrees with the respondents that the petition is moot. See District

of Columbia v. Doe, 611 F.3d 888, 894 (D.C. Cir. 2010) (The “mootness doctrine prohibits

[courts] from deciding a case if ‘events have so transpired that the decision will neither

presently affect the parties’ rights nor have a more-than-speculative chance of affecting them

in the future.’ ”) (quoting Clarke v. United States, 915 F.2d 699, 701 (D.C. Cir. 1990)).

Accordingly, the respondents’ motion is granted on the sole ground of mootness.

       A separate Order consistent with this Memorandum Opinion will be filed

contemporaneously.




                                                         /s/   Beryl A. Howell
                                                               CHIEF JUDGE
DATE: October 3, 2018




                                                  2
